NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JASON CHUNG YU,                                  No.   15-71120

                  Petitioner,                     Agency No. A088-555-545

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Jason Chung Yu, a native and citizen of Taiwan, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order denying his request for a continuance. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance and review de novo due process challenges. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Yu’s request for a continuance for failure to show good cause, where success on

his motion for post-conviction relief was speculative and he failed to establish

prejudice. See 8 C.F.R. § 1003.29; Sandoval-Luna, 526 F.3d at 1247 (no abuse of

discretion or denial of due process to deny a continuance where relief was not

immediately available and alien did not establish prejudice); Garcia v. Lynch, 798
F.3d 876, 881 (9th Cir. 2015) (no abuse of discretion to deny a continuance where

petitioner already had six months to pursue post-conviction relief).

      Yu’s contentions that he was denied his right to counsel and did not receive

a full and fair hearing are not supported by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   15-71120